Citation Nr: 1432802	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with chronic alcohol abuse. 


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which continued a 30 percent disability rating for the Veteran's service-connected PTSD with chronic alcohol abuse.
In December 2013, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The AMC continued the previous denial in a June 2014 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations in January 2014 and April 2014.   He offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim for an increased rating in excess of 30 percent for PTSD with chronic alcohol abuse is denied as a matter of law.  38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2013).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2013).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In December 2013, this matter was remanded to afford the Veteran a VA examination to assess the severity of his PTSD with chronic alcohol abuse.  The Veteran was notified that failure to report for any scheduled examination may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  In January 2014, AMC sent the Veteran a letter to his last known address, notifying the Veteran that an examination would be scheduled and that failure to report would result in the claim being rated based on the evidence of record or denied. Examinations were scheduled for January 2014 and April 2014.  Copies of the appointment letters were mailed to the Veteran's last known address of record.  

The Veteran has failed to report for two consecutive VA examinations without good cause, despite being notified of the examinations at his last known address.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2013).

The veteran has not contacted the RO with a reason for his failure to report.  Further, a Report of General Information (VA Form 27-0820) indicates that the Veteran received and reviewed his June 2014 SSOC and does not have any additional evidence to submit.  Thus, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2013).  For the reasons set forth above, the Board finds that the Veteran's claim for an increased rating for PTSD with chronic alcohol abuse lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the Veteran's failure to report for VA examinations without good cause, the Veteran's claim for an increased rating for PTSD with chronic alcohol abuse must be denied.  38 C.F.R. § 3.655.


ORDER

A rating in excess of 30 percent for PTSD with chronic alcohol abuse is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


